Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
5, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed July 5, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00540-CV
____________
 
IN RE LEE S. MARTIN, 
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On this
date, relator Lee S. Martin filed a petition for writ of mandamus in this
court, requesting we compel respondent, the Honorable Mike Wood, presiding
judge of Probate Court Number Two, Harris County, Texas, (1) to withdraw its
order requiring relator to vacate certain real property and (2) to enter an
order setting aside said property for relator=s  use and benefit under Section 271
of the Texas Probate Code.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.




Relator has failed to comply with the
requirements of the Rules of Appellate Procedure, and therefore he has not
established entitlement to the extraordinary relief sought.  See Tex. R. App. Proc. 52.7 (requiring Aa certified or sworn copy of every
document that is material to the relator=s claim for relief and that was filed
in the underlying proceeding@).  Accordingly,
we deny relator=s petition for writ of mandamus, without prejudice to our
reconsideration of the petition upon compliance with TRAP 52.7.                                                                                        
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed July 5,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.